DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on February 5, 2021 for the application filed January 19, 2021 which claims priority to a provisional application filed on June 28, 2018. Claims 1-8 are currently pending and have been examined.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
The “and” at the end of lines 2-3, 5 and 7 and 7 in claim 1 and lines 3-8 of claim 8 should be removed.
The “wherein” in line 11 should be moved to the start of line 12 in claim 1 and from line 11 to the start of line 12 in claim 8.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/248,299 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 are merely a combination of claims 1-2 of the ‘299 reference application and the dependent claims are merely obvious variants of the claims of the reference application as evidenced by the disclosure of such features in the same embodiment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-7 are directed towards a system (i.e. a machine) which is a statutory category. Claim 8 is directed towards a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method  (i.e. a manufacture) which is a statutory category.  Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 1 is identified as: 
A system for interpreting and managing health information comprising: 
a user interface for choosing an operative language; and 
a user interface for manual data entry of numeric vital signs; and 
information derived from manual data entry is converted to non-transitory computer- readable medium storing instructions; and 
said instructions convert said numeric vital signs into at least one color-coded analog graphic representation; and 
said instructions look up, locate and display an explanation of said analog graphic representation in text format; and 
said instructions look up, locate and display action steps, in text format, that correspond with said vital signs; 
wherein the data entered by manual data entry is interpreted and displayed as an analog graphic representation in combination with explanation of the graphic in text format and action steps in text format in the operative language.

Independent claim 2 is also determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 2 is identified as:
A non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method comprising: 
providing the selection of health values; and 
selecting vital sign to be evaluated; and 
selecting manual data entry; and 
selecting camera-scanned data entry; and 
selecting vocal data entry; and 
generating a color-coded analog graphic representation from the entered data; and 
displaying text of an explanation of the color-coded analog graphic in the operative language; and 
displaying action steps in text format in the operative language; 
wherein a health value is denoted by a chosen vital sign and mode of data entry that is converted to a graphic analog representation with textual explanations of the vital sign data and action steps recommended.

The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claimed invention is method of providing health assistance by acquiring patient health values and presenting information related to the health value using text, images and colors (i.e. a doctor interpreting test results and communicating the results to a patient in a desired fashion). Thus the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of  “text format” and “analog graphical representation/image” simply link the abstract idea to the particular formats and data entry as opposed to other formats or data entry, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations reciting “displaying” and “information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of displaying data and storing data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method”, “a user interface for”,  “said instructions” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 2-7 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that entering data using information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions, and displaying data is well-understood, routine and conventional is provided by MPEP §2106.05 and Weschler. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-6 merely additional well-understood, routine and conventional data entry techniques as evidenced by Kshepakaran and McKirdy. Claim=7 merely recites an additional human activity. These merely encompasses the abstract idea identified above, do not integrate the abstract idea into a practical application and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the entered data” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “the operative language” in lines 9-10 and in line 11, There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Rio et al. (U.S. Pub. No. 2011/0209065).
Regarding claim 1, Weschler discloses a system for interpreting and managing health information (Abstract) comprising: 

a user interface for manual data entry of numeric vital signs (Fig. 7 shows a UI for adding health values, such as the vital signs shown in fig. 3. Also see paragraph [0074].); and 
information derived from manual data entry is converted to non-transitory computer- readable medium storing instructions (Paragraph [0100], Medical test results are entered into and saved in a database which may be any suitable database for storing data objects and metadata relating thereto. Any suitable database program may be used. In one embodiment, the database is a relational database and a key/value database. In one embodiment, database is a modified relational database. The search logic used for subsequent retrieval of experiments from the database, is any suitable step, process, function or series of steps, processes and functions known in the art for searching a database.); and 
said instructions convert said numeric vital signs into at least one color-coded analog graphic representation (Fig. 3 and paragraph [0070] show and discuss converting the medical data to a graphical color-coded gauge representing the medical data.); and 
said instructions look up, locate and display an explanation of said analog graphic representation in text format (Figs. 3-6 shows that the instructions also lookup/locate/display text explanations of the health values.); and 
said instructions look up, locate and display action steps, in text format, that correspond with said vital signs (Figs. 3-6 shows that the instructions also lookup/display action steps associated of the health values. Also see paragraph [0070].); 
wherein the data entered by manual data entry is interpreted and displayed as an analog graphic representation in combination with explanation of the graphic in text format and action steps in text format in the operative language (Figs. 3-7 shows that health values can be vital signs entered through manual data entry and that the health values are interpreted to display color coded graphic images with text explanations and recommended action steps. Also see paragraph [0055] and [0070]-[0074].).
Weschler does not appear to explicitly disclose a user interface for choosing an operative language.
Rio teaches that it was old and well known in the art of medication information communication at the time of the filing to provide a user interface for choosing an operative language (Rio, paragraphs [0028]-[0030] discuss that a user interface is provided by which allows a user to select a desired language for output such that all the content subsequently output is provided in the selected language.) to facilitate the proper and productive use of medications by all patients and consumers (Rio, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the apparatus and method of Weschler to include a user interface for choosing an operative language, as taught by Rio, in order to facilitate the proper and productive use of medications by all patients and consumers.

Regarding claim 4, Weschler further discloses a user interface for manual data entry of medical laboratory results (Fig. 7 and paragraphs [0055] and [0074] show and discuss a user interface for manual entry of medical test results.).

Regarding claim 7, Weschler further discloses vital signs converted to whole numbers for display in said analog graphic representation (Fig. 6 shows that the vital signs are displayed in whole numbers.).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Rio et al. (U.S. Pub. No. 2011/0209065) and Kshepakaran et al. (U.S. Pub. No. 2017/0364637).
Regarding claim 2, Weschler does not appear to explicitly disclose, but Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing to provide a user interface for scanned image data entry (Kshepakaran, paragraphs [0024], [0131] and [0317] discuss that the health values can be added by captured data using camera document imaging and OCR. Also see fig. 37.) to provide intuitive interaction and accessibility features (Kshepakaran, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the system of Weschler to include a user interface for scanned image data entry, as taught by Kshepakaran, in order to provide intuitive interaction and accessibility features.

Regarding claim 5, Weschler does not appear to explicitly disclose, but Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing to provide a user interface for scanned image data entry of medical laboratory results (Kshepakaran, paragraphs [0024], [0131], [0142] and [0317] discuss that the health values can be added by captured data using camera document imaging and OCR, which could be lab results. Also see fig. 37.) to provide intuitive interaction and accessibility features (Kshepakaran, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the system of Weschler to include a user interface for scanned image data entry of medical laboratory results, as taught by Kshepakaran, in order to provide intuitive interaction and accessibility features.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Rio et al. (U.S. Pub. No. 2011/0209065) and McKirdy (U.S. Pub. No. 2013/0032634)
Regarding claim 3, Weschler does not appear to explicitly disclose, but McKirdy teaches that it was old and well known in the art of health information processing at the time of the filing to provide a user interface for barcode scanned data entry (McKirdy, paragraph [0075], If the diagnostic equipment is able to generate a barcode that contained the results of their tests, a patient can scan the machine only readable code with their own mobile device. This would allow the patient to send their test data to multiple sources and destinations as they desire for parallel diagnostics (their DNA, personal doctor, personal data file, electronic medical record, health insurance provider, etc.) to send data that might be generated from equipment that might not be networked due to security issues and laws (McKirdy, paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the system of Weschler to include a user interface for barcode scanned data entry, as taught by McKirdy, in order to end data that might be generated from equipment that might not be networked due to security issues and laws. 

Regarding claim 6, Weschler does not appear to explicitly disclose, but McKirdy teaches that it was old and well known in the art of health information processing at the time of the filing to provide a user interface for scanned-barcode data entry of medical laboratory results (McKirdy, paragraph [0075], If the diagnostic equipment is able to generate a barcode that contained the results of their tests, a patient can scan the machine only readable code with their own mobile device. This would allow the patient to send their test data to multiple sources and destinations as they desire for parallel diagnostics (their DNA, personal doctor, personal data file, electronic medical record, health insurance provider, etc.) to send data that might be generated from equipment that might not be networked due to security issues and laws (McKirdy, paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the system of Weschler to include a user interface for scanned-barcode data entry of medical laboratory results, as taught by McKirdy, in order to end data that might be generated from equipment that might not be networked due to security issues and laws. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Kshepakaran et al. (U.S. Pub. No. 2017/0364637).
Regarding claim 8, Weschler discloses a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method comprising  (Paragraph [0045]): 
providing the selection of health values (Fig. 7 shows a UI for entering medical data. Also see paragraph [0074].); and 
selecting vital sign to be evaluated (Fig. 7 shows a UI for entering medical data to be evaluated, such as a vital sign as shown in fig. 3.); and 
selecting manual data entry (Fig. 7 shows a UI for entering medical data. Also see paragraph [0074].); and 


generating a color-coded analog graphic representation from the entered data (Figs. 3-6 show color-coded graphical gauges representing the entered health values. Also see paragraph [0055].); and 
displaying text of an explanation of the color-coded analog graphic in the operative language (Figs. 3-6 show color-coded graphical gauges representing the entered health values with associated textual explanations in English. Also see paragraphs [0055] and [0070].); and 
displaying action steps in text format in the operative language (Paragraph [0071], FIG. 4, and FIG. 5, the user has clicked on the “more details” tabs, to receive a comprehensive description of the specific measurements that affect the selected profile, such as his progress concerning his LDL cholesterol measurements, how this affects his health and what action steps he can take to improve his test results.); 
wherein a health value is denoted by a chosen vital sign and mode of data entry that is converted to a graphic analog representation with textual explanations of the vital sign data and action steps recommended (Figs. 3-7 shows that health values can be vital signs entered through manual data entry and that the health values are interpreted to display color coded graphic images with text explanations and recommended action steps. Also see paragraph [0055] and [0070]-[0074].).
Weschler does not appear to explicitly disclose selecting camera-scanned data entry; and selecting vocal data entry.
Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing to provide selecting camera scanned data entry and voice data entry (Kshepakaran, paragraph [0006], [0057], [0131], [0132], [0145] and [0343] discuss user interfaces for entering medical data using voice recognition and optical tools. Kshepakaran, paragraphs [0024], [0131] and [0317] discuss that the health values can be added by captured data using camera document imaging and OCR. Also see fig. 37.) to provide intuitive interaction and accessibility features (Kshepakaran, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the method of Weschler to include selecting camera scanned data entry and voice data entry, as taught by Kshepakaran, in order to provide intuitive interaction and accessibility features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686